      Case 3:20-cv-00629-MMD-CLB Document 12
                                          13 Filed 12/23/20
                                                   12/29/20 Page 1 of 3




 11   RESNICK & LOUIS, P.C.
      MELISSA J. ROOSE, ESQ.
 22   Nevada Bar No. 7889
      Joshua Y. Ang, ESQ.
 33   Nevada Bar No. 14026
      8925 West Russell Road, Suite 220
 44   Las Vegas, NV 89148
      mroose@rlattorneys.com
 55   jang@rlattorneys.com
 66   Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
      Attorney for Cool Freight Express, Inc.
 77   and Tarandeep Singh

 88
  9                               UNITED STATES DISTRICT COURT
 9
10                                     DISTRICT OF NEVADA
10
11    MARTIN ORTIZ,                                     CASE NO.: 3:20-cv-00629-MMD-CLB
11
12
12                      Plaintiff,             MOTION AND NOTICE TO
13                                             REMOVE/ADD COUNSEL OF
13    vs.                                      RECORD FOR DEFENDANTS AND
14                                             TO ADD/REMOVE FROM THE
14    COOL   FREIGHT    EXPRESS,         INC., ELECTRONIC SERVICE LIST
15    TARANDEEP SINGH, DOES 1 - 10, and
15
16    ROE CORPORATIONS 1 - 10, Inclusive,
16
17
17                  Defendants.
18
18
19
19    TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD
20
20           PLEASE TAKE NOTICE that Defendants, COOL FRIEGHT EXPRESS, INC. and
21
21    TARANDEEP SINGH, hereby move this Honorable Court and provide notice that HEATHER
22
22
23    CALIGUIRE FLEMING, ESQ. is no longer associated as counsel of record for Defendants in
23
24    this matter as her last day of employment at RESNICK & LOUIS, P.C. is on or about
24
25    December 23, 2020 wherein removal from the electronic service list must follow.
25
26           PLEASE ALSO TAKE NOTICE that Defendants, COOL FRIEGHT EXPRESS, INC.
26
27    and TARANDEEP SINGH, hereby move this Honorable Court and provide notice that

28
                                                    1
      Case 3:20-cv-00629-MMD-CLB Document 12
                                          13 Filed 12/23/20
                                                   12/29/20 Page 2 of 3




 11   JOSHUA Y. ANG, ESQ. is associated as counsel of record for Defendants in this matter and

 22   added to the electronic service list.

 33             As delineated herein, RESNICK & LOUIS, P.C. will continue to serve as counsel for

 44   Defendants, COOL FREIGHT EXPRESS, INC. and TARANDEEP SINGH, in this action

 55   through their attorneys MELISSA J. ROOSE, ESQ. and JOSHUA Y. ANG, ESQ. as counsel of

 66   record.

 77             All items including, but not limited to, pleadings, papers, correspondence, documents,

 88   and future notices in this action should be directed to MELISSA J. ROOSE, ESQ. and
  9   JOSHUA Y. ANG, ESQ. of RESNICK & LOUIS, P.C. as counsel of record for Defendants,
 9
10    accordingly.
10
11
11
12    DATED this 23rd day of December 2020.         Respectfully Submitted:
12
13                                                  RESNICK & LOUIS, P.C.
13
14                                                  /s/ Melissa J. Roose, Esq.
14
15
15                                                  MELISSA J. ROOSE, ESQ.
16                                                  Nevada Bar No. 7889
16                                                  JOSHUA Y. ANG, ESQ.
17                                                  Nevada Bar No. 14026
17                                                  8925 West Russell Road, Suite 220
18                                                  Las Vegas, NV 89148
18                                                  Attorneys for Defendants
19                                                  Cool Freight Express, Inc. and
19                                                  Tarandeep Singh
20
20
21
21    IT IS SO ORDERED:
22
22
23
23
24    UNITED STATES MAGISTRATE JUDGE
24
25
25    DATED: December 29, 2020
26
26
27
28
                                                       2
      Case 3:20-cv-00629-MMD-CLB Document 12
                                          13 Filed 12/23/20
                                                   12/29/20 Page 3 of 3




 11                                  CERTIFICATE OF SERVICE

 22          I HEREBY CERTIFY that service of the foregoing MOTION AND NOTICE TO

 33   REMOVE/ADD          COUNSEL        OF    RECORD         FOR     DEFENDANTS          AND      TO

 44   ADD/REMOVE FROM THE ELECTRONIC SERVICE LIST was served this 23rd day of

 55   December, 2020, by:

 66   []     BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
             postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
 77
             addressed as set forth below.
 88
      [ ]    BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
  9          number(s) set forth below on this date before 5:00 p.m. pursuant to FRCP 5(b). A
 9
10           printed transmission record is attached to the file copy of this document.
10
11    [ ]    BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
11           & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
12           forth below.
12
13
13    [ X]   BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
14           services the document(s) listed above to the Counsel set forth on the service list on this
14           date PURSUANT TO 28 U.S. CODE § 1446 with the Clerk of Court for the United
15           States District Court, District of Nevada, by using the CM/ECF system.
15
16    Curtis B. Coulter, Esq.
16
17    Brent Harsh, Esq.
17    Karl H. Smith, Esq.
18    COULTER HARSH LAW
18    403 Hill Street
19    Reno, NV 89501
19    Attorneys for Plaintiff
20
20                                                 /s/ Luz T. Macias
21
21                                                 An Employee of Resnick & Louis, P.C.
22
22
23
23
24
24
25
25
26
26
27
28
                                                      3
